Citation Nr: 0844216	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  02-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in June 2001 
and September 2001 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 

A video conference hearing was held in December 2002, with 
the veteran sitting at the Houston RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2007) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In a May 2003 decision, the Board denied service connection 
for hypertension.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  While the matter was pending before the Court, in 
May 2004, the veteran's attorney and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for remand.  In a May 2004 order, the Court granted 
the motion, vacated the Board's May 2003 decision, and 
remanded the matter to the Board for further development and 
readjudication.  In January 2005, the Board again remanded 
the matter to the RO for additional evidentiary development. 

In a February 2006 decision, the Board again denied service 
connection for hypertension.  Thereafter, in June 2006, the 
Board vacated its February 2006 decision, in light of due 
process errors.  In July 2006, July 2007 and March 2008, the 
Board again remanded the matter to the RO for correction of 
these due process deficiencies and additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  Neither the veteran 
nor his attorney has argued otherwise.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service.


CONCLUSION OF LAW

Hypertension was not incurred in active service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
1133 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in August 2006.  The letter addressed all 
required notice elements.  Although it was not sent prior to 
the initial adjudication by the AOJ, this error is non-
prejudicial, as the claim was subsequently readjudicated in 
an October 2006 supplemental statement of the case (SSOC).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the timing of this 
notice is not prejudicial.  See Sanders v. Nicholson, 487 
F.3d 881 (2007) petition for cert. filed _ U.S.L.W._(March 
21, 2008) (No. 07A588).  Furthermore, the fact that the 
notice did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records, Social Security Administration (SSA) 
records and available private medical records.  Additionally, 
the veteran was afforded a VA examination in July 2008.  The 
Board, therefore, finds that the VCAA duty to assist has also 
been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
hypertension, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board notes that the term hypertension refers to 
persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  In fact, at his November 1959 separation 
examination, he specifically denied a history of high blood 
pressure.  Moreover, repeated blood pressure readings taken 
during the veteran's active service range from 138/76 at his 
January 1957 entrance examination, to 100/56 at his November 
1959 separation examination.  None of these readings approach 
the level necessary to constitute hypertension pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7101. 

Moreover, the medical evidence of record does not show that 
the veteran sought treatment for hypertension immediately 
following his period of service or for many years thereafter.  
The record on appeal contains VAMC treatment records, dated 
from March 1975 to May 2001.  In pertinent part, these 
records show blood pressure findings as follows:

January 1977 - 116/80; June 1977 - 140/90; June 1977 - 
104/66; August 1977 - 140/90; September 1977 - 110/70; 
September 1977 - 120/90; July 1979 - 114/80; April 1980 - 
134/86; May 1980 145/70 supine, 140/90 sitting; June 1980 
130/80; May 1982 0 134/80; July 1983 - 130/90; June 1986 0 
142/100 and 154/120.  These clinical records show that in 
June 1986, the veteran presented with concerns about his 
blood pressure.  The pertinent diagnosis was hypertension, 
essential versus labile.

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
current hypertension to the his military service.  The Board 
does observe a May 2002 letter from Dr. B.A.M., who indicated 
that two former colleagues of his had previously treated the 
veteran, and that "[f]rom their former records and 
documentation is has been noted [the veteran] has had a 
history of hypertension dating back to 1958."  However, 
subsequent efforts to obtain those records were unsuccessful 
and in a January 2008 letter, the veteran's attorney 
acknowledged "no records were available from any of these 
doctors." 

On the other hand, the veteran underwent a VA examination in 
July 2008.  After reviewing the claims file and examining the 
veteran, the examiner concluded that it was less likely than 
not that the veteran's hypertension began in or was a result 
of service.  The examiner explained that there was no 
indication in the veteran's service treatment records of a 
diagnosis of hypertension.  There was also no evidence of 
blood pressure readings meeting the criteria of a diagnosis 
or a suspicion of hypertension.  The examiner noted that 
although the veteran had one blood pressure reading of 
138/76, this was a normal variant and not an indication of 
hypertensive disorder.  In addition, the veteran's post-
service treatment records show numerous normal blood pressure 
readings for years after service.  The examiner also noted 
that the veteran reported that he had hypertension in service 
and was treated with aspirin; however, there is no evidence 
of this.  In addition, the veteran reported that he had no 
access to health care, yet there were several entries in his 
service records of him receiving health care while in 
service. 

The examiner also found that it was not likely that the 
veteran's hypertension manifested within one year of the 
veteran's separation from active duty.  The examiner 
explained that she asked the veteran and his wife three times 
regarding his first diagnosis and treatment of hypertension.  
They stated repeatedly that he was diagnosed in 1961, 
directly after service, and started on "Lotensin."  The 
examiner continued that while all the evidence of record 
indicated that the veteran was started on Lotensin after he 
was initially diagnosed with hypertension, Lotensin is an ACE 
inhibitor not approved by the FDA until the 1980's.  In 
addition, Catapril was the first ACE inhibitor approved for 
the treatment of hypertension in the early 1980's, and not 
until years later were additional ACE inhibitors, i.e. 
Benzapril (Lotensin) available to the consumer.  Furthermore, 
private treatment records indicate that the veteran denied 
any health conditions when he was seen for an acute injury 
and for his acne in the 1970's.  He also denied being on 
medication during those visits.  His private treatment 
records indicate he was diagnosed with hypertension in 1986.  
The next treatment note in 1994 indicates that the veteran 
was taking Lotensin for his hypertension.  Therefore, in 
summary, the examiner stated that the veteran denied a 
diagnosis and treatment for hypertension in the 1970's and 
was not diagnosed and referred for treatment for that 
condition until the 1980's, when he was started on Lotensin. 

Lastly, the examiner found that it was less likely than not 
that the veteran had any causal relation or cause in service 
that caused "elevated blood pressure readings."  The 
veteran's blood pressure readings were normal throughout his 
service records.  The examiner noted that not once did the 
veteran meet the criteria for a diagnosis of hypertension.  
The examiner noted that Harrison's Principals of Internal 
Medicine, page 1420, notes that "[v]irtually every patient 
with a diastolic arterial pressure the [sic] persistently 
exceeds 90 mm is a candidate for evaluation and treatment for 
Hypertension."  It also reports the standard has not changed 
regarding diagnosis of hypertension as persistent systolic 
pressure above 140 and diastolic pressure above 90 with the 
exception of early treatment for Diabetics.  The examiner 
concluded that the veteran in no way exceeded or met these 
criteria during service or within one year thereafter; his 
pressures were never found to be that high, there was no 
evidence of persistent elevation of blood pressures and he 
was not diabetic. 

Although the veteran may sincerely believe that his 
hypertension was caused by his active service, the veteran, 
as a lay person, is not competent to testify as to matters of 
medical causation.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board finds that hypertension did not manifest 
during service or within one year thereafter and has not been 
shown to be causally or etiologically related to an event, 
disease, or injury in service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension.  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for hypertension is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


